Citation Nr: 0011974	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  97-20 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

Whether new and material evidence has been submitted to 
reopen claims for service connection for low back and left 
knee disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March to December 1978.

A June 1994 RO rating decision denied service connection for 
low back and left knee disorders.  The veteran was notified 
of these determinations in June 1994 and he did not appeal.

In 1996, the veteran submitted an application to reopen the 
claims for service connection for low back and left knee 
disorders, and he submitted claims for service connection for 
right hip and right knee conditions.  This appeal comes to 
the Board of Veterans' Appeals (Board) from a November 1996 
RO rating decision that denied the requested benefits.  In an 
October 1998 decision, the Board determined that the veteran 
had not submitted evidence of well-grounded claims for 
service connection for right hip and right knee conditions.  
In October 1998, the Board also remanded to the RO the issues 
of whether new and material evidence had been submitted to 
reopen the claims for service connection for low back and 
left knee disorders for additional action.



FINDINGS OF FACT

1.  By an unappealed June 1994 RO rating decision, service 
connection for low back and left knee disorders was denied.

2.  Evidence received subsequent to the June 1994 RO rating 
decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claims 
for service connection for low back and left knee disorders.


CONCLUSIONS OF LAW

1.  The unappealed June 1994 RO rating decision, denying 
service connection for low back and left knee disorders, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(1999).

2.  New and material evidence has not been submitted to 
reopen the claims for service connection for low back and 
left knee disorders.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

The June 1994 RO rating decision determined that service 
connection was not warranted for low back and left knee 
disorders.  The veteran was notified of this decision and he 
did not appeal.  Since the veteran did not appeal this 
determination, it is final with the exception that he may 
later reopen the claims if new and material evidence is 
submitted.   38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.156(a), 20.1103.  The question now presented is whether 
new and material evidence has been submitted since the June 
1994 RO rating to permit reopening of the claims.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  For evidence to be deemed 
new, it must not be cumulative or redundant; to be material, 
it must bear directly and substantially upon the specific 
matter under consideration (here, whether the veteran has 
chronic disorders of the low back and left knee, and if he 
does, whether they are related to an incident of service).  
For evidence to be new and material it must be of such 
significance that, alone or with the other evidence of 
record, it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998).  

Following the Federal Circuit's decision in Hodge, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) had the opportunity to discuss 
the relationship between determinations of new and material 
evidence to reopen and those of well-groundedness.  Elkins v. 
West, 12 Vet. App. 209 (1999).  The Court also noted that, in 
rejecting the Colvin reasonable-possibility-of-outcome-change 
test, Hodge effectively decoupled the existing relationship 
under the Court's case law between determinations of well-
groundedness and of new and material evidence to reopen.  
Prior to Hodge, no opinion of the Court ever suggested that 
evidence that was sufficient to reopen might not be 
sufficient to well ground a claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (quoting Gober v. Derwinski, 2 Vet. App. 
470, 472 (1992)) (new and material evidence "is, by its 
nature, well[]grounded"); Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (a lower evidentiary threshold is applicable to 
determining whether a claim is well grounded); Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (the difference, if any, 
between the evidence necessary to present a well-grounded 
("plausible") claim and that needed to satisfy the third 
new-and-material evidence requirement ("reasonable 
possibility") is slight).  Consequently, if upon remand the 
Board determines that new and material evidence has been 
presented, it next must determine, as part of its "review 
[of] the former disposition of the claim" under section 
5108, whether the veteran's claim, as then reopened, is well 
grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence.  
In this regard, the Court noted that, as outlined in Winters 
v. West, 12 Vet. App. 203 (1999), issued by the Court 
concurrently with the Elkins opinion, if the Court on review 
of all the evidence of record in support of the claim were to 
determine that the veteran's underlying claim was not well 
grounded, the Court would not remand for the Board to apply 
38 C.F.R. § 3.156(a) and Hodge because the failure to apply 
the regulation under such circumstance would not be 
prejudicial to the veteran.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).  In this case, the 
evidence does not show that the veteran engaged in combat 
with the enemy while in service, and the provisions of 
38 U.S.C.A. § 1154(b) are not for application.

The evidence of record at the time of the June 1994 RO rating 
decision, denying service connection for low back and left 
knee disorders, consisted of statements from the veteran to 
the effect that he had sustained injuries in service that 
caused low back and left knee disorders; and service, VA, and 
private medical records that did not show the presence of a 
chronic low back condition, degenerative disc disease at L3-
L4, L4-L5, and L5-S1 with mild osteoarthritic changes of the 
facet joints, until many years after service.  These medical 
records showed that the veteran was seen for acute medical 
problems with his low back and left leg in service, but did 
not causally link the veteran's low back condition, first 
found many years after service, to an incident of service or 
demonstrate the presence of a chronic left knee disorder.

Since the June 1994 RO rating decision, various evidence has 
been submitted, including statements from the veteran and his 
mother to the effect that he had no back problems prior to 
service, that he has had continuous low back problems since 
separation from service, and that he sustained low back and 
left knee injuries in service.  This evidence is essentially 
similar to statements of the veteran of record in June 1994, 
and not new.  38 C.F.R. § 3.156(a).  Additional VA and 
private medical records of the veteran's treatment and 
evaluations in the 1990's were also received subsequent to 
the June 1994 RO rating decision.  These additional medical 
records show that the veteran has a chronic low back 
condition and problems with his left leg, but do not link the 
chronic low back condition to an incident of service.  Nor do 
these records demonstrate the presence of a chronic left knee 
disorder.  38 C.F.R. § 3.303(b).  While a private medical 
report dated in July 1998 notes that the veteran sustained a 
low back injury in service, this report is based on medical 
history reported by the veteran and redundant of information 
of record in June 1994, and not new.  Hence, the evidence 
received subsequent to June 1994 is not new and material 
because it is not of such significance that, alone or with 
the other evidence of record, it must be considered in order 
to fairly decide the merits of the claims.  38 C.F.R. 
§ 3.156(a); Hodge, 155 F. 3d 1356.

As no new and material evidence has been submitted, there is 
no basis to reopen the claims for service connection for low 
back and left knee disorders, and the June 1994 RO rating 
decision remains final.



ORDER

The application to reopen the claims for service connection 
for low back and left knee disorders is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

